Citation Nr: 9900462	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  94-33 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The appellant had active military service from January 1973 
to April 1975 and from January to May 1980.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied service connection for an 
acquired psychiatric disorder.  The appellant has since moved 
to the jurisdiction of the RO in St. Petersburg, Florida.  

In August 1994, the appellant submitted a second VA Form 9 
(i.e., substantive appeal) requesting a hearing before a 
Member of the Board at the RO.  Hearings scheduled in April 
and June 1997 were rescheduled at his request.  A hearing was 
also scheduled for December 1998, but the appellant indicated 
in a November 1998 that he wished to withdraw his hearing 
request.

In an August 1994 statement, the appellant listed several 
medical disorders that he felt were incurred during his 
military service, including, but not limited to, peripheral 
neuropathy, brain damage due to exposure to toxic chemicals, 
a central nervous system disorder due to exposure to toxic 
chemicals, headaches, chronic fatigue, vision loss, and 
hypertension.  None of these issues has been adjudicated by 
the RO, and none of these issues is inextricably intertwined 
with the other issue before the Board.  See Parker v. Brown, 
7 Vet. App. 116 (1994) (a claim is intertwined only if the RO 
would have to reexamine the merits of any denied claim which 
is pending on appeal before the Board under the pertinent law 
and regulations specifically applicable thereto).  Therefore, 
these issues are referred to the RO for appropriate action. 


REMAND

Additional evidentiary development is warranted prior to 
appellate consideration of this case.

First, it is clear from evidence submitted by the appellant 
that not all of his service medical records have been 
obtained.  At his hearing in 1993, he submitted service 
medical records reflecting hospitalization in October 1973 at 
the United States Air Force Hospital Elmendorf.  These 
records were not part of the service medical records obtained 
from the National Personnel Records Center.  Although the 
records submitted by the appellant indicated that no 
psychiatric disease was found during this period of 
hospitalization, it is nonetheless appropriate to attempt to 
locate complete records relating to this hospitalization.  
Accordingly, the RO should contact NPRC and request all 
clinical records relating to this hospitalization.  If none 
are available through NPRC, contact the USAF Hospital 
Elmendorf directly in order to obtain any records pertinent 
to this period of hospitalization.

Second, the appellant was discharged from his second period 
of service with the United States Marine Corps due to 
unsuitability  personality disorders.  While this case is on 
remand, the RO should contact the National Personnel Records 
Center and request all records relating to the veterans 
unsuitability discharge, to include clinical records, medical 
or physical evaluation board proceedings, and personnel 
records from his second period of service.

Third, the appellant indicated in an August 1997 statement 
that Doctors Brewer and Gorman were of the opinion that some 
of his symptoms were related to his military experiences.  
The RO requested these records, but no records were received.  
Where VA has notice of the existence of evidence that may be 
sufficient to well ground the appellants claim, VA has a 
duty to inform him of the necessity to submit that evidence 
to complete his application for benefits.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995); 38 U.S.C.A. § 5103(a) (West 
1991).  In this case, the appellant was not informed of VAs 
failure to obtain these records nor of his obligation to 
submit these records in support of his claim.  See 38 C.F.R. 
§ 3.159(c) (1998).  Therefore, the appellant should be 
informed of the need to obtain and submit the treatment 
records of Drs. Brewer and Gorman and to submit written 
statements from each of them as to the etiology of his 
current psychiatric disorder(s).  

Fourth, there are additional medical records that the RO 
should attempt to obtain.  In February 1994, the appellant 
submitted a statement from David Chorost, M.D., which 
indicated, in pertinent part, that the appellants 
psychiatric disorders had their onset approximately twenty 
years earlier.  No attempt was made to obtain Dr. Chorosts 
treatment records for the appellant.  These medical records 
may be relevant to the appellants claim for service 
connection.  Therefore, an attempt to obtain these records is 
warranted.

Accordingly, while the Board regrets the delay, this case is 
REMANDED for the following:

1.  Request from National Personnel 
Records Center (NPRC) the appellants 
clinical records for his first period of 
military service, to include specifically 
all records relating to his psychiatric 
hospitalization and evaluation from 
October 5  10, 1973, at United States 
Air Force Hospital Elmendorf.  If these 
records are not available through NPRC, 
request them from any other appropriate 
source, to include the United States Air 
Force Hospital Elmendorf.  Associate all 
requests and records received with the 
claims file.

2.  Request that the National Personnel 
Records Center conduct a search for 
records relating to the veterans 
unsuitability discharge from the United 
States Marine Corps in 1980, to include 
all clinical records, medical or physical 
evaluation board proceedings and reports, 
and personnel records.  Associate all 
requests and records received with the 
claims file.

3.  Tell the appellant that the request 
for records from Drs. Brewer and Gorman 
was not successful and that it is his 
responsibility to submit those records.  
In addition, if he wishes to provide 
statements from Drs. Brewer and Gorman as 
to the etiology of his current 
psychiatric disorder(s), he should obtain 
and submit such statements.  The medical 
rationale, as well as a discussion of the 
medical records on which the opinions are 
based, should be provided.  Provide the 
appellant an opportunity to obtain this 
evidence and submit it in keeping with 
his ultimate responsibility to furnish 
evidence in support of his claim.  
38 C.F.R. § 3.159(c) (1998).

4.  Request that the appellant complete 
the necessary release for Dr. Chorost, so 
that the RO may request these treatment 
records.  If the RO is unable to obtain 
these records, tell the appellant and his 
representative, so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. 
§ 3.159(c) (1998).

5.  Thereafter, readjudicate the appellants 
claim, with consideration of any additional 
evidence obtained upon remand.  If any 
benefit sought on appeal remains denied, 
provide the appellant and his representative 
a supplemental statement of the case, and 
allow an appropriate period of time for 
response.

Thereafter, the case should be returned to the Board for 
further appellate review, if appropriate.  The appellant need 
take no further action until he is further informed; however, 
he is free to furnish additional evidence and argument to the 
RO while the case is in remand status.  Booth v. Brown, 8 
Vet. App. 109, 112 (1995).

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (Historical and Statutory Notes) (West Supp. 1998).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
